           Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 1 of 8




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0227V
                                     Filed: January 2, 2019
                                         UNPUBLISHED


    REBECCA PLONA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Parsonage-Turner
    HUMAN SERVICES,                                          Syndrome

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 14, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she developed a musculocutaneous nerve injury,
Parsonage-Turner syndrome, and tendonitis as a result of the influenza (“flu”) vaccine
she received on September 24, 2015. Petition at 1, 14; Stipulation, filed December 18,
2018, at ¶ 4. Petitioner further alleges that the vaccine was administered in the United
States, that she suffered the residual effects of her alleged injuries for more than six
months and that she has not received any compensation in the form of an award or civil
settlement for her vaccine-related injuries. Petition at 14; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner’s alleged injuries and residual effects were caused
by the flu vaccine. ” Stipulation at ¶ 6.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 2 of 8




       Nevertheless, on December 18, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following:

        A. A lump sum of $90,000 in the form of a check payable to petitioner.
           Stipulation at ¶ 8(a). This amount represents compensation for all items of
           damages that would be available under § 15(a). Id.

        B. A lump sum of $8,411.94, which amount represents reimbursement of a
           State of Ohio Medicaid lien for services rendered on behalf of Rebecca
           Plona, in the form of a check payable jointly to petitioner and

                                        Ohio Department of Medicaid
                                          Ohio Tort Recovery Unit
                                        350 Worthington Rd. Suite G
                                          Westerville, Ohio 43082
                                          Case Number: 1108347

        Petitioner agrees to endorse this payment to the State of Ohio.

These amounts represent compensation for all damages that would be available under
§ 15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 3 of 8
Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 4 of 8
Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 5 of 8
Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 6 of 8
Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 7 of 8
Case 1:18-vv-00227-UNJ Document 29 Filed 02/27/19 Page 8 of 8
